Per Curiam.
This is an original action in which relator has filed “Alternative Motion for Writ of Mandamus” asking this court to order respondent court to prepare immediately an appeal to this court, appoint counsel, furnish a transcript of the entire record, and all bills of exception in causes entitled State of Indiana v. William Delk, Causes No. 28270 and 28339 in the Lake Circuit Court.
Subsequent to the filing of relator’s action herein, relator has filed request to withdraw the same, and relator’s motion for writ of mandamus is accordingly dismissed.
Note. — Reported in 134 N. E. 2d 149.